COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Maria Turrubiartes v. Jose Pablo Olvera

Appellate case number:      01-16-00322-CV

Trial court case number:    2014-70680

Trial court:                309th District Court of Harris County

       Appellant Maria Turrubiartes has filed a timely “Request for Findings of Fact
and Conclusions of Law” and a timely “Notice of Past Due Findings of Fact and
Conclusions of Law” in the trial court. See TEX. R. CIV. P. 296 (request for findings
of fact and conclusions of law shall be filed within twenty days after judgment is
signed); TEX. R. CIV. P. 297 (notice of past due findings of fact and conclusions of
law shall be filed within thirty days after date original request was filed).

       Findings of fact and conclusions of law are required upon request in any case
tried in the district or county court without a jury. Pham v. Harris County Rentals,
L.L.C., 455 S.W.3d 702, 706 (Tex. App.—Houston [1st Dist.] 2014, no pet.). We
therefore abate this appeal and remand the case to the trial court and direct the trial
court to file findings of fact and conclusions of law in this case. See Texas E.
Transmission Corp. v. Sealy Indep. Sch. Dist., 572 S.W.2d 49, 50–51 (Tex. Civ.
App.—Houston [1st Dist.] 1978, no writ) (ordering trial court to make findings of
fact and conclusions of law). The findings of fact and conclusions of law shall be
sent to this Court in a supplemental record no later than March 14, 2017.
      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings of fact and conclusions of law are filed with the Harris County
District Clerk’s Office and included in a supplemental clerk’s record filed with the
Clerk of this Court.

      It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                  Acting individually    Acting for the Court


Date: February 28, 2017